DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on 11/25/2016. It is noted, however, that applicant has not filed a certified copy of the EP 16200766.0 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/13/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the treatment" in line 1.  There is insufficient antecedent basis for this limitation in the claim. “the treatment” in claim 3 could be different from the treatment recommendation stated in claim 2, which claim 3 depends upon. This should state, --…comprising administering the recommended treatment.--
Claims 6, 8, and 10 is indefinite because it is unclear how step e) “assigning a selected one of the one or more behavioral parameters to each glucose profile in the first cluster, but not to all or not to any of the glucose profiles in the second cluster” can be before step d) “grouping the plurality of glucose profiles into at least a first cluster and a second cluster different from the first cluster”, when the clusters that will be assigned a behavioral parameter are formed in step d). 
Claim 7 is indefinite because it is unclear how a clustering parameter can comprise multiple clinically relevant parameters. A cluster parameter would only be one value meaning it can’t comprise multiple different parameters.
Claim 9 states that a parameter is selected from hypoglycemia, nocturnal hypoglycemia, post-hypoglycemic hyperglycemia, and glucose variability. None of hypoglycemia, nocturnal hypoglycemia, and post-hypoglycemic hyperglycemia are parameters. The claim is being interpreted such that a value indicating one of hypoglycemia, nocturnal hypoglycemia, or post-hypoglycemic hyperglycemia is the parameter. 
Claim 14 recites the limitation "the display" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This should state --…a display…--

Claims 2-16 and 18-20 incorporate the indefinite subject matter of claims 1 and 17 therein and are rejected under U.S.C. 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 as the claimed invention is directed to an abstract idea. The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows. 
Regarding claim 1, the claim recites a series or acts, including a) receiving continuous glucose measurements from a glucose sensor; b) receiving behavioral measurements from one or more behavioral sensors and associating the behavioral measurements with one or more behavioral parameters; c) dividing the continuous glucose measurements into a plurality of glucose profiles each covering different time intervals; d) grouping the plurality of glucose profiles into at least a first cluster and a second cluster different from the first cluster; e) assigning a selected one of the one or more behavioral parameters to each glucose profile in the first cluster, but not to all or not to any of the glucose profiles in the second cluster; and f) identifying and presenting the selected behavioral parameter and the first cluster. Thus, the claim is directed to a process, which is one of the statutory categories of invention. 

Next, the claim as a whole in analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception.
Next, the claim as a whole is analyzed to determine where any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. There are no additional elements to the Abstract Idea in claim 1.
Regarding claim 17, the device recited in the claim is a generic device comprising generic components configured to perform the Abstract Idea (MPEP 2106.05(f)(2)).

Regarding the remaining dependent claims, they fail to tie the judicial exception to a practical application and/or amount to significantly more. Furthermore all the dependent claims relate to steps that can be performed in the mind or by hand.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bousamra (WO2012076148 - cited by Applicant) in view of Simpson (US 20160328991 A1).

a) receiving continuous glucose measurements from a glucose sensor; 
b) receiving behavioral measurements from one or more behavioral sensors and associating the behavioral measurements with one or more behavioral parameters; 
c) dividing the continuous glucose measurements into a plurality of glucose profiles each covering different time intervals; 
d) grouping the plurality of glucose profiles into at least a first cluster and a second cluster different from the first cluster; 
e) assigning a selected one of the one or more behavioral parameters to each glucose profile in the first cluster, but not to all or not to any of the glucose profiles in the second cluster; and 
f) identifying and presenting the selected behavioral parameter and the first cluster.

Regarding claim 1, Bousamra teaches a method of managing glucose levels in a body fluid (Paragraph [0002]), comprising:  a) receiving continuous glucose measurements from a glucose sensor (Paragraph [0031], lines 1-5); c) dividing the continuous glucose measurements into a plurality of glucose profiles each covering different time intervals (Paragraph [0039]); d) grouping the plurality of glucose profiles into at least a first cluster and a second cluster different from the first cluster (Paragraph [0044], lines 1-5); 

Bousamra suggests this in paragraph [0040], lines 3-6 as it states that periods of exercise are monitored, but doesn’t explicitly teach how exercise is being monitored. 
Simpson teaches receiving behavioral measurements from one or more behavioral sensors and associating the behavioral measurements with one or more behavioral parameters (Paragraphs [0013], [0026], and [0039] of Simpson).
Simpson is analogous art as it teaches a system and method of how behavioral parameters can affect glucose levels, as well as overall health.
It would have been obvious to one having ordinary skill in the art to modify the system of Bousamra to receive behavioral measurements from one of more behavioral sensor and associate the behavioral measurements with one of more behavioral parameters, as taught by Simpson. Bousamra would be modified in order to determine effects of exercise on continuous glucose monitoring (Paragraph [0013] of Simpson). Furthermore, it would merely be combining prior art elements according to known methods to yield predictable results.
Furthermore, Bousamra in view of Simpson teach e) assigning a selected one of the one or more behavioral parameters to each glucose profile in the first cluster, but not to all or not to any of the glucose profiles in the second cluster (Paragraph [0040], lines 3-6 of Bousamra); and f) identifying and presenting the selected behavioral parameter and the first cluster (Paragraphs [0040], lines 3-6 and [0047-0048] of Bousamra – the selected 
Regarding claim 5, Bousamra in view of Simpson teach wherein the grouping in step d) comprises using a clustering parameter that comprises a level of similarity between the glucose profiles (Paragraph [0044], lines 3-4 of Bousamra).
Regarding claims 6 and 8, Bousamra in view of Simpson fail to teach step e) is performed before step d). However, according to section 2144.04, IV, C., of the MPEP, the courts have held that the mere changes in sequence has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have performed step e) before step d).
Regarding claim 7, Bousamra in view of Simpson teach wherein the grouping in step d) comprises using a clustering parameter that comprises clinically relevant parameters (Paragraph [0045], lines 2-5 of Bousamra).
Regarding claim 9, Bousamra in view of Simpson teach wherein the clinically relevant parameters include a parameter selected from the following group: hypoglycemia, nocturnal hypoglycemia, hyperglycemia, post-hypoglycemic hyperglycemia, and glucose variability (Paragraph [0045], lines 2-5 of Bousamra). 
Regarding claim 10, Bousamra in view of Simpson teach the grouping in step d) comprises using a clustering parameter that comprises at least one of the one or more behavioral parameters (Paragraph [0040] of Bousamra).
Bousamra in view of Simpson fails to teach step e) is performed before step d). However, according to section 2144.04, IV, C., of the MPEP, the courts have held that the mere changes in sequence has no patentable significance unless a new and unexpected result is produced. 
Regarding claim 11, Bousamra in view of Simpson teach wherein the one or more behavioral sensors measure at least one of the following: heart rate data, body movement data, breathing rate data, breathing frequency data, GPS data, blood pressure data, and body temperature data (Paragraphs [0013], [0026], and [0039] of Simpson – The accelerometer measures activity data which is body movement, and also uses GPS data).
Regarding claim 12, Bousamra in view of Simpson teach further comprising creating an ambulatory glucose profile for at least one of the clusters (Paragraph [0054], lines 1-3 of Bousamra).
Regarding claim 17, Bousamra teaches a glucose management system (Paragraph [0002]), comprising a processor configured to (Paragraph [0006]):  a) connect to a glucose sensor and receive continuous glucose measurements from the glucose sensor (Paragraph [0031], lines 3-8); c) divide the continuous glucose measurements into a plurality of glucose profiles each covering different time intervals (Paragraph [0039]); d) group the plurality of glucose profiles into at least a first cluster and a second cluster different from the first cluster (Paragraph [0044], lines 1-5); 
Bousamra suggests this in paragraph [0040], lines 3-6 as it states that periods of exercise are monitored, but doesn’t explicitly teach how exercise is being monitored. 
Simpson teaches connecting to one or more behavioral sensors and receive behavioral measurements from the one or more behavioral sensors, and associate the behavioral measurements with one or more behavioral parameters (Paragraphs [0013], [0026], and [0039] of Simpson).

Furthermore, Bousamra in view of Simpson teach e) assign a selected one of the one or more behavioral parameters to each glucose profile in the first cluster, but not to all or not to any of the glucose profiles in the second cluster (Paragraph [0040], lines 3-6 of Bousamra); and f) identify and present the selected behavioral parameter and the first cluster (Paragraphs [0040], lines 3-6 and [0047-0048] of Bousamra – the selected behavioral parameter and the first cluster are provided (presented) to a processor for subsequent processing).
Claims 2-3, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bousamra (WO2012076148 – cited by Applicant) in view of Simpson (US 20160328991 A1), as discussed in claim 1 above, further in view of Cohen (WO 2010/075350 A1 – cited by Applicant). 
Regarding claim 2, Bousamra in view of Simpson teaches claim 1 as discussed above, but fails to teach further comprising generating a treatment recommendation.
Bousamra suggests generating a treatment recommendation as the system of Bousamra can be connected to a medication delivery device as mentioned in paragraph [0028], lines 2-4.

Cohen is analogous art as it teaches generating blood glucose measurements in order to administer treatment, in order to manage glucose levels.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to have modified the system of Bousamra in view of Simpson to further generate a treatment recommendation as taught by Cohen. This would occur in order to notify the user that treatment needs to be administered (Paragraph [0067], lines 5-6 of Cohen). Furthermore, it would merely be combining prior art elements to known methods to yield predictable results.
Regarding claim 14, Bousamra in view of Simpson teach claim 1, as discussed above, but fail to teach displaying a treatment option on the display.
Cohen teaches displaying a treatment option on a display (Paragraph [00129] and Fig. 6A of Cohen).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to have modified the system of Bousamra in view of Simpson to include the display to display a treatment option as taught by Cohen. This would be done in order for the patient and/or health professional to see the treatment recommendation. Furthermore, it would merely be combining prior art elements to known methods to yield predictable results.
Regarding claims 3 and 15, Bousamra in view of Simpson fail to teach administering the treatment.
Cohen teaches administering a treatment (Paragraph [0009], lines 4-7 of Cohen). 

Regarding claim 16, Bousamra in view of Simpson fail to teach the treatment is administering a dose of insulin.
Cohen teaches a treatment is administering a dose of insulin (Paragraph [0009], lines 4-7 of Cohen).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bousamra (WO2012076148 – cited by Applicant) in view of Simpson (US 20160328991 A1) and Cohen (WO 2010/075350 A1 – cited by Applicant), as discussed in claim 2 above, further in view of Matthaei (NPL – Assessing the value of the Ambulatory Glucose Profile in clinical practice – cited by Applicant).
Regarding claim 4, Bousamra in view of Simpson and Cohen teaches claim 2 as discussed above, but fails to explicitly teach wherein the treatment recommendation is derived from an analysis of an ambulatory glucose profile.
Matthaei teaches a treatment recommendation is derived from an analysis of an ambulatory glucose profile (Abstract, lines 17-19 and Clinical Utility of AGP of Matthaei).
Matthaei is analogous art as it teaches ambulatory glucose profiles that are generated by continuous glucose monitoring sensor, wherein the ambulatory glucose profiles are used to determine treatment.
.
Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bousamra (WO2012076148 – cited by Applicant) in view of Simpson (US 20160328991 A1), as discussed in claims 1 and 17 above, further in view of Brister (US 20130267809 A1).
Regarding claim 13, Bousamra in view of Simpson teach claim 1 above as well as step e) providing on display the first cluster (Paragraphs [0047] and [0048], lines 1-6 of Bousamra).
Bousamra in view of Simpson fail to teach wherein step e) further comprises providing on a display the selected behavioral parameter.
Brister teaches displaying the selected behavioral parameter (Paragraph [0561] of Brister).
Brister is analogous art as it teaches a glucose sensor for obtaining glucose information to be compared to behavioral information.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bousamra in view of Simpson to display the selected behavioral parameter, as taught by Brister, in order to illustrate a host’s life events with the host’s glucose concentrations as this is helpful in educating a host to his or her metabolic response to various events such as exercise 
Regarding claim 18, Bousamra in view of Simpson teach the display is configured to display the first cluster (Paragraphs [0047] and [0048], lines 1-6 of Bousamra).
Bousamra in view of Simpson fail to teach further comprising a display configured to display the selected behavioral parameter.
Brister teaches further comprising a display configured to display the selected behavioral parameter (Paragraph [0561] of Brister).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bousamra in view of Simpson to display the selected behavioral parameter, as taught by Brister, in order to illustrate a host’s life events with the host’s glucose concentrations as this is helpful in educating a host to his or her metabolic response to various events such as exercise (Paragraph [0561] of Brister). Furthermore, it would merely be combining prior art elements to known methods to yield predictable results.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bousamra (WO2012076148 – cited by Applicant) in view of Simpson (US 20160328991 A1) and Brister (US 20130267809 A1), as discussed in claim 18 above, further in view of Cohen (WO 2010/075350 A1 – cited by Applicant).
Regarding claim 19, Bousamra in view of Simpson and Brister teach claim 18 as discussed above, but fail to teach displaying a treatment option on the display.
Cohen teaches displaying a treatment option on a display (Paragraph [00129] and Fig. 6A of Cohen).

Regarding claim 20, Bousamra in view of Simpson, Brister, and Cohen fail to teach the treatment option is configured to occur automatically.
Cohen further teaches a treatment option is configured to occur automatically (Paragraphs [0009] and [0067], lines 4-7 of Cohen).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to have modified the system of Bousamra in view of Simpson, Brister, and Cohen to have the treatment option be administered automatically. This would occur in order to administer treatment to the patient (Paragraph [0067] of Cohen). Furthermore, it would merely be combining prior art elements to known methods to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mears (US 20140365136 A1 - cited by Applicant) teaches a system and method of managing glucose levels in a body fluid, comprising (Paragraph [0002]): a) receiving continuous glucose measurements from a glucose sensor (Paragraph [0031]); c) dividing the continuous glucose measurements into a plurality of glucose profiles each covering different time intervals .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRA F BOOKHART whose telephone number is (571)272-7130.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/ETSUB D BERHANU/            Primary Examiner, Art Unit 3791